IN THE UNITED STATES COURT OF APPEALS
                FOR THE FIFTH CIRCUIT United States Court of Appeals
                                               Fifth Circuit

                                                               FILED
                                                          January 25, 2008
                             No. 07-50040
                           Summary Calendar             Charles R. Fulbruge III
                                                                Clerk




MOHAMMED H. GHARBI, also known as Mike Gharbi,

                                       Petitioner-Appellant,
v.

ALBERT W. BLAKEWAY,
Supervisory District Adjudications Officer, Naturalizations Unit,
United States Citizenship and Immigration Services, San Antonio;
KENNETH L. PASQUARELL, District Director,
United States Citizenship and Immigration Services, San Antonio;
MICHAEL B. MUKASEY, United States Attorney General;
MICHAEL CHERTOFF, Secretary, Department of Homeland Security;
EDUARDO AGUIRRE, JR., Director,
United States Citizenship and Immigration Services,

                                       Respondents-Appellees.




               Appeal from the United States District Court
                    for the Western District of Texas
                            No. 1:04-CV-693
                                       No. 07-50040

Before REAVLEY, SMITH, and BARKSDALE, Circuit Judges.
PER CURIAM:*


       Mohammad Gharbi, a citizen of Iran who petitioned the district court un-
der 8 U.S.C. § 1447(b) for expedited review of his naturalization application, was
convicted under federal law of conspiracy and sundry counts of fraud and was
sentenced to prison and ordered to pay restitution of $84,914. We recently af-
firmed the conviction but vacated the sentence and remanded for the district
court to calculate gross receipts consistently with our opinion; we did not upset
the district court’s finding that the fraud resulted in at least $84,914 of damages.
See United States v. Gharbi, No. 06-51237, 2007 U.S. App. LEXIS 29216 (5th
Cir. Dec. 17, 2007).
       Before an applicant for naturalization can be admitted as a United States
citizen, he must have “been and still [be] a person of good moral character” for
a specified amount of time before naturalization. 8 U.S.C. § 1427(a)(3). By stat-
ute, no one can be a person of good moral character “who . . . has been convicted
of an aggravated felony,” 8 U.S.C. § 1101(f)(8), with aggravated felony being
defined, inter alia, as “fraud or deceit in which the loss to the victim or victims
exceeds $10,000,” 8 U.S.C. § 1101(a)(43)(M)(i). Because Gharbi was convicted
of an aggravated felony while his application for naturalization was pending, the
district court did not err in dismissing without prejudice his petition for review




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.

                                              2
                                         No. 07-50040

of his naturalization application.1


       AFFIRMED.




       1
          Gharbi offers a number of arguments why he should be granted immediate citizenship.
We are not authorized by statute to consider these arguments. The Supreme “Court has
repeatedly emphasized that over no conceivable subject is the legislative power of Congress
more complete than it is over the admission of aliens . . . . [T]he power to expel or exclude
aliens [is] a fundamental sovereign attribute exercised by the Government’s political depart-
ments largely immune from judicial control.” Fiallo v. Bell, 430 U.S. 787, 792 (1977) (internal
citations and quotations omitted). The statutes are unambiguous that Gharbi does not qualify
for citizenship. “Once it has been determined that a person does not qualify for citizenship, .
. . the district court has no discretion to ignore the defect and grant citizenship.” I.N.S. v. Pan-
gilinan, 486 U.S. 875, 884 (1988) (internal citations and quotations omitted).

                                                 3